Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146680(42)(44)(46)(47)                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  IN RE SANDERS, Minors                                              SC: 146680
                                                                     COA: 313385
                                                                     Jackson CC: 11-002828-NA

  ______________________________/

         On order of the Chief Justice, the motion to extend the time for filing an amicus
  curiae brief by the Juvenile Appellate Practice Clinic of the University of Detroit Mercy
  School of Law is GRANTED. On further order, the motions to file amicus curiae briefs
  by (1) National Association of Counsel for Children, (2) Legal Services Association of
  Michigan, Michigan State Planning Body for the Delivery of Legal Services to the Poor,
  and Michigan Coalition to End Domestic and Sexual Violence, and (3) Juvenile
  Appellate Practice Clinic of the University of Detroit Mercy School of Law are
  GRANTED. The amicus curiae briefs submitted by those entities are accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 3, 2013
                                                                                Clerk